         Case 3:20-cv-01080-JCH Document 92 Filed 09/10/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

 JONATHAN MICHEL,
                               Plaintiff,
                                                   Case No. 3:20-cv-01080-JCH
 v.
 YALE UNIVERSITY,
                               Defendants.
                                                   September 10, 2021



                    JOINT MOTION TO MODIFY SCHEDULING ORDER


       Pursuant to Local Rule of Civil Procedure 7(b), Plaintiff Jonathan Michel and Defendant

Yale University (together, the “Parties”) jointly move to modify the Court’s December 22, 2020

(ECF 53) Scheduling Order. The Parties filed a similar request on June 23, 2021. Subsequent to

that but before this Court issued the requested order, the Court dismissed the Amended Complaint.

Plaintiff thereafter filed a Second Amended Complaint, which included a new cause of action, and

which Defendant plans to answer by September 20, 2021, see ECF 90. When the Court issued its

Order Granting the Motion to Dismiss on July 7, 2021 (ECF 73), the Parties agreed to stay

discovery to allow for briefing and a ruling on Defendant’s Motion to Stay. With the denial of

that motion (ECF 88), the Parties have restarted their discovery efforts.       In light of these

developments in the case, the Parties have conferred regarding each party’s discovery obligations

and future deadlines and now jointly request that all deadlines be modified as follows:

                                        Current Deadline                Proposed Deadline

 Written fact discovery                      July 1, 2021               November 12, 2021

 Fact depositions                           October 1, 2021             December 17, 2021
          Case 3:20-cv-01080-JCH Document 92 Filed 09/10/21 Page 2 of 4




                                         Current Deadline                Proposed Deadline

 Damages analysis                        November 1, 2021                  January 5, 2022

 Plaintiff expert disclosure              October 15, 2021                January 14, 2022

 Defendant’s expert disclosure           November 5, 2021                February 11, 2022

 Plaintiff’s expert’s Rebuttal     October 21, 2021 (this deadline       February 25, 2022
 report                              was in error as it preceded
                                   defendant’s expert disclosure)
 Deposition of plaintiff’s              December 5, 2021                   March 11, 2022
 experts
 Deposition of defendant’s               December 22, 2021                 March 25 2022
 experts
 Motion for class certification           January 21, 2022                 April 28, 2022

 Opposition to motion for                February 25, 2022                  June 13, 2022
 class certification
 Reply to motion for class                 March 18, 2022                   July 13, 2022
 certification



       The parties respectfully submit that this proposed schedule will allow the case to progress

in the most orderly and efficient manner possible and jointly request that the Court grant this

motion and set the case schedule as noted above. There is good cause for the adjustment of these

deadlines in light of the procedural developments in the case, including the granting of the motion

to dismiss, and the filing of a Second Amended Complaint that eliminated certain causes of action

and added a new cause of action. The Parties have worked diligently and collaboratively to move

the case forward as efficiently as possible.
        Case 3:20-cv-01080-JCH Document 92 Filed 09/10/21 Page 3 of 4




Dated: September 10, 2021



    DEFENDANT YALE UNIVERSITY               PLAINTIFF JONATHAN MICHEL

    /s/ Jonathan Freiman                    /s/ John Soumilas
   Jonathan M. Freiman (ct24248)            James A. Francis (pro hac vice)
   Kim E. Rinehart (ct24427)                John Soumilas (pro hac vice)
   Wiggin and Dana LLP                      FRANCIS MAILMAN SOUMILAS, P.C.
   One Century Tower                        1600 Market Street, Suite 2510
   265 Church Street                        Philadelphia, PA 19103
   PO Box 1832                              Tel: 215-735-8600
   New Haven, CT 06508-1832                 Fax: 215-940-8000
   jfreiman@wiggin.com                      jfrancis@consumerlawfirm.com
   krinehart@wiggin.com                     jsoumilas@consumerlawfirm.com
   Tel.: (203) 498-4400
   Fax: (203) 782-2889                      Yvette Golan (pro hac vice)
                                            THE GOLAN FIRM, PLLC
   Counsel for Defendant                    529 14th Street NW, Suite 914
                                            Washington, DC 20045
                                            Tel.: (866) 298-4150, ext. 101
                                            Fax: (928) 441-8250
                                            ygolan@tgfirm.com

                                            Sarah Poriss (ct24372)
                                            Attorney at Law, LLC
                                            777 Farmington Ave., 1st Fl.
                                            West Hartford, CT 06119
                                            Tel: 860-233-0336
                                            Fax: 866-424-4880
                                            sarahporiss@prodigy.net

                                            Counsel for Plaintiff
          Case 3:20-cv-01080-JCH Document 92 Filed 09/10/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that, on this day, a copy of the foregoing was filed electronically and served

by mail on anyone unable to accept the electronic filing. Notice of this filing will be sent by mail

to all parties by operation of the Court’s electronic filing system and by mail to anyone unable to

accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this

filing through the Court’s CM/ECF System.


                                                      /s/ John Soumilas
